DETAILED ACTION
This is in response to the amendment filed 21 January 2021.
As a result of the amendment, claims 1 and 9 are amended. Therefore, claims 1 - 16 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I consisting of claims 1 - 5 and 9 - 13 in the reply filed on 21 January 2021 is acknowledged.
Claims 6 - 8 and 14 - 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply (page 8) filed on 21 January 2021. 
Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the Examiner withdraws the previous rejection of claims 1 - 5 and 9 - 13 under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 - 5 and 9 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (U.S. PGPub 2016/0118121; Apr. 28, 2016; hereinafter “Kelly”) in view of Mundada et al. (U.S. PGPub 2010/0169690; Dec. 31, 2008; hereinafter “Mundada”).
Regarding claim 1, Kelly teaches a method comprising, in a chassis [Figs 4, 9; ¶ [0338] teaches a chassis] configured to provide a common hardware infrastructure to one or more modular information handling systems inserted into the chassis: [Figs 2, 4, 9; ¶ [0208]; Fig. 11, Server configuration table; The NVDIMM is a modular information handling system] 
receiving information from one of the one or more modular information handling systems regarding whether such modular information handling system is persistent memory equipped; [Fig. 11 teaches server configurations that include NO NVDIMM (table, 1st row) and include NVDIMM (remaining rows); ¶ [0355] teaches a NVDIMM_PRSNT signal that indicates if a NVDIMM is present in the system presence of a non-volatile memory component distinguishes NVDIMMs from DIMMs . (¶ [0132]); a memory with non-volatile memory is a persistent memory, see also ¶ [0329]; ¶ [0216] further teaches a memory structure which stores if the system contains or does not contain a NVDIMM. ¶¶ [0354]-[0355] teaches using the memory structure to determine if a normal shutdown should occur or not]  
responsive to receipt of the information and determination that such modular information handling system is persistent memory equipped, configuring a management controller for chassis-level management [In the event of an alert issued by the power supplies, the chassis manager is responsible for evaluating criticality of the alert and ordering ADR (¶ [0350])] of the chassis to trigger persistent memory save operations chassis-wide to each of the one or more modular information handling systems that are persistent memory equipped in response to a fault of a power system of the chassis; [¶ [0354] teaches that when NVDIMMs are present as indicated by the NVDIMM_PRSNT signal the machine saves to the datasafe NVDIMMs in server configurations (Fig 11) that include NVDIMM] and 
responsive to receipt of the information and determination that none of the one or more modular information handling systems is persistent memory equipped, performing one or more configurations [NVDIMM _PRSNT--Driven from the BMC. Indicates to the CPLD that NVDIMMs are present in the system (¶ [0355]); ¶ [0355] teaches that when a device does not contain a NVDIMM in the case of Server configuration with “No NVDIMM” it changes the configuration such that the devices do not respond to the ADR_COMPLETE and normal shutdown occurs.]    
While Kelly teaches configurations made when the system is not persistent memory equipped, Kelly does not specifically teach to maintain operation of the one or more modular information handling systems through ride through of the one or more modular information handling systems in response to the fault of the power system of the chassis.
However, in the related art of system power management [Title], Mundada teaches to maintain operation of the one or more modular information handling systems through ride through of the one or more modular information handling systems in response to the fault of the power system of the chassis. [some embodiments may provide improved power dropout ride through techniques by load shedding during a momentary power outage or under-voltage condition. (¶ [0035])]
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the ride through of Mundada with the method of Kelly to achieve a method in which a system configures for ride through when the 
Regarding claim 2, the combination of Kelly/Mundada teaches the method of claim 1, and Mundada in the combination further teaches to maintain operation of the one or more modular information handling systems through ride through may comprise restricting power consumption of one or more information handling resources of the chassis. [The memory and/or CPU throttling mechanisms described herein may be asserted when the power supply detects a disruption to AC power (¶ [0035])]
Regarding claim 3, the combination of Kelly/Mundada teaches the method of claim 1, and Mundada in the combination further teaches determining if the management module is unable to detect power faults at a chassis level; and if the management module is unable to detect power faults at a chassis level, preventing the one or more modular information handling systems from enabling their respective memories for save operation. [Fig 2, step 204, NO path back to 202; If the power supply conditions do not exist at 204, the method continues monitoring the system power information at 202. (¶ [0011])]
Regarding claim 4, the combination of Kelly/Mundada teaches the method of claim 1, and Kelly in the combination further teaches the information is received via a power allocation request by the one or more modular information handling resources. [The cloud server BIOS detects the presence of NVDIMMs and populates a meminfo data structure or another data structure to indicate which DIMMs are NVDIMM capable. (¶ [0211]); the BMC does know the absence/presence of NVDIMMs and their supercaps via the meminfo data structure. (¶ [0333])]
Regarding claim 5, the combination of Kelly/Mundada teaches the method of claim 4, and Kelly in the combination further teaches granting the power allocation request if it is determined that sufficient power is available to grant the power allocation request. [¶ [0210], [0333]]
Regarding claim 9, the claim recites an article of manufacture comprising a non-transitory computer-readable medium; and computer-executable instructions carried on the computer-readable medium, the instructions readable by a processor, the instructions, when read and executed, performs the method of claim 9. 
Kelly, ¶ [0179] teaches the non-transitory computer readable medium, and the remainder of the claim is taught under a similar rational as described regarding claim 6 above.
Regarding claims 10 - 13, the claims depend on claim 1 and recite the limitations of claims 2 - 5 respectively. The claims are rejected under the rational as the respective claim above.
Response to Arguments
Applicant's arguments filed 21 January 2021 have been fully considered but they are not persuasive.
The Applicant argues that Kelly in view of Mundada fails to disclose or suggest the limitation “information and determination that none of the... [modular systems] is persistent memory equipped” [Remarks, page 9, 1st paragraph]
Specifically, as best understood by the Examiner, the Applicant suggests that Kelly teaches an ADR complete signal, which is different than an indication of the presence or absence of NVDIMM, and that the NVDIMM+Chassis Battery of Kelly is merely an indication of would behave the same without regard to the presence or absence of NVDIMM within the chassis”, which fails to teach the limitation which requires a condition on the absence of a persistent memory equipped module. [page 9, 1st paragraph].   
The Examiner respectfully disagrees. Kelly teaches a system in which a system in which a data save command is directed towards NVDIMM devices under specified conditions [Abstract and ¶ [00005].   
These systems may be configured with or without NVDIMM. Fig. 11 teaches server configuration which includes “No NVDIMM” (first row) and other configurations that include “NVDIMM” (remaining rows). The system includes a data structure that stores “meminfo” that indicates the presence or absence of NVDIMM in the system [¶¶ [0212]-[0216]]. Further, Kelly teaches a “NVDIMM_PRSNT” signal, which utilizes the stored meminfo to indicate to the CPLD that NVDIMMs are present in the system”. [¶¶ [0354]-[0355]] This signal is used to determine if NVDIMM is or is not present in the system (  In  ¶¶ [0354]-[0355],  Kelley teaches that in the event of an ADR_COMPLETE signal, when there are NVDIMMs present the device saves to datasafe storage devices and delays resetting to allow save operations to complete [¶ [0157, 0317, 0355]], and when there is are no NVDIMMs present, the device performs a normal shutdown (note if the configuration is not NVDIMM+Chassis Battery then there is no NVDIMM present).
Thus Kelly teaches applying different configurations based on the presence or absence of NVDIMMs, and therefore, Kelly teaches the limitation “information and determination that none of the… [modular systems] is persistent memory equipped”. 
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186